


110 HRES 477 EH: Recognizing National Homeownership Month and

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 477
		In the House of Representatives, U.
		  S.,
		
			June 25, 2007
		
		RESOLUTION
		Recognizing National Homeownership Month and
		  the importance of homeownership in the United States.
	
	
		Whereas the President of the United States has issued a
			 proclamation designating the month of June 2007 as National Homeownership
			 Month;
		Whereas the national homeownership rate in the United
			 States has reached a record high of almost 70 percent and more than half of all
			 minority families are homeowners;
		Whereas the people of the United States are one of the
			 best-housed populations in the world;
		Whereas owning a home is a fundamental part of the
			 American dream and is the largest personal investment many families will ever
			 make;
		Whereas homeownership provides economic security for
			 homeowners by aiding them in building wealth over time and strengthens
			 communities through a greater stake among homeowners in local schools, civic
			 organizations, and churches;
		Whereas creating affordable homeownership opportunities
			 requires the commitment and cooperation of the private, public, and nonprofit
			 sectors, including the Federal Government and State and local governments;
			 and
		Whereas the current laws of the United States, such as the
			 American Dream Downpayment Act, encourage homeownership and should continue to
			 do so in the future: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)fully supports the
			 goals and ideals of National Homeownership Month; and
			(2)recognizes the
			 importance of homeownership in building strong communities and families.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
